                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


CRISTINE MASHELL JONES,
 by her mother, Linda Jones,

       Plaintiff,

       v.                                                          Case No. 20-CV-930-SCD

COMMISSIONER OF THE
SOCIAL SECURITY ADMINISTRATION,

       Defendant.


                                           ORDER


       Cristine Mashell Jones, by her mother, Linda Jones, filed this action without the

assistance of counsel on June 22, 2020, seeking judicial review of the final decision of the

Commissioner of the Social Security Administration pursuant to 42 U.S.C § 405(g). See ECF

No. 1. The matter was reassigned to me in July 2020 after all parties consented to magistrate-

judge jurisdiction under 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73(b). See ECF Nos. 5, 6, 7. On

October 20, 2020, I issued a revised briefing schedule requiring Jones to file a brief in support

of her claim by November 30, 2020. See ECF No. 17. To date, Jones has not filed a brief in

support of her claim.

       “A district court has the authority under Federal Rule of Civil Procedure 41(b) to enter

a sua sponte order of dismissal for lack of prosecution.” James v. McDonald’s Corp., 417 F.3d

672, 681 (7th Cir. 2005); see also Link v. Wabash R.R. Co., 370 U.S. 626, 630–32 (1962) (holding

that Rule 41(b) permits but does not require a motion by defendant). “A Rule 41(b) dismissal

is appropriate when there is ‘a clear record of delay or contumacious behavior,’ or when other




            Case 2:20-cv-00930-SCD Filed 12/22/20 Page 1 of 2 Document 18
sanctions have proved unavailing.” 3 Penny Theater Corp. v. Plitt Theaters, Inc., 812 F.2d 337,

339 (7th Cir. 1987) (quoting Zaddack v. A.B. Dick Co., 773 F.2d 147, 150 (7th Cir. 1985)).

However, no case should be dismissed for failure to prosecute without “explicit warning” of

the potential sanction. Ball v. City of Chi., 2 F.3d 752, 755–56 (7th Cir. 1993).

       Accordingly, before dismissing this action for failure to prosecute, I will provide Jones

one last opportunity to file a brief in support of her claim. That brief is due by January 21,

2021. If a timely brief in support is filed, the Commissioner shall have until March 2, 2021,

to file his brief, and Jones shall have until March 17, 2021, to file a reply brief. If Jones fails

to file a brief in support by January 21, I will dismiss this action with prejudice and without

further notice pursuant to Fed. R. Civ. P. 41(b) and E.D. Wis. Civ. L. R. 41(c). The parties are

reminded that their briefs must conform with the requirements set forth in the clerk of court’s

briefing letter, ECF No. 8.

       SO ORDERED this 22nd day of December, 2020.




                                                     __________________________
                                                     STEPHEN C. DRIES
                                                     United States Magistrate Judge




                                                2

         Case 2:20-cv-00930-SCD Filed 12/22/20 Page 2 of 2 Document 18
